Title: To George Washington from Francis Willis, Jr., 15 September 1773
From: Willis, Francis Jr.
To: Washington, George



Sir
1⟨5⟩ September 1773

Possible you may not readily ackount for my paying an Overseer Seven pounds—and allow him his Proportion of the Crop,

those four Overseers are to be setled in the woods are by Bargain compeld to make nothing but Corn. which, I chose for this reason with Colo. Fairfax’s consent. the Land now cleard is very near worne Out Which is to be sown in wheat rye & timothy as soon as posible, and if we ware to attemp to make Tobo next year we should want corn a year longer. I am with my Complements to your Family Your very Obedient

Francis Willis Junr

